Blackford, J.
At the April term, 1840, the Circuit Court ^rendered judgment, on motion of the prosecuting attorney, that the title to the southeast quarter of section 33, township 37, range 4 east, should be vested in the State, certain taxes on the same not having been paid.
It appears by the affidavit of the plaintiff in error that he owned the land at the time of the judgment.
The statute of 1835, under which this judgment was rendered, was repealed previously to the rendition of the judgment, and the suit was coram non judice. Acts of 1839, p. 38. (1)
P. A. Lockwood, for the plaintiff.
II. O’Neal, for the State.
Per Curiam.—The judgment is reversed. Tobe certified, &c.

 Several other judgments for the State, in cases like that in the text, were reversed during this term.